Citation Nr: 0205031	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-14 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the veteran perfected an appeal of a denial of 
service connection for hiatal hernia.

2.  Entitlement to service connection for headaches, claimed 
as secondary to the service-connected post-traumatic stress 
disorder (PTSD).

(The issues of entitlement to service connection for 
hypertension and arteriosclerotic heart disease, claimed as 
secondary to the service-connected PTSD, will be the subject 
of a later decision.)



REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel
 

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from February and May 1992 rating decisions of the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).

In May 2000, the veteran raised the issues of entitlement to 
an increased rating for the service-connected left shoulder 
disability and entitlement to service connection for 
headaches, claimed as secondary to the service-connected left 
shoulder disability.  As those issues have not been properly 
developed on appeal and are not inextricably intertwined with 
the issues before the Board, they are referred to the RO for 
appropriate action.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).

The Board is undertaking additional development on the issue 
of entitlement service connection for hypertension, claimed 
as secondary to the service-connected PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  The Board will defer adjudication of the claim 
for service connection for arteriosclerotic heart disease 
pending completion of the additional development.

FINDINGS OF FACT

1.  In the February 1992 rating decision, the RO denied the 
veteran's claim for service connection for hiatal hernia.

2.  A notice of disagreement (NOD) addressing this issue of 
service connection for hiatal hernia as was received in April 
1992.

3.  A statement of the case (SOC) was issued in May 1992, 
addressing the issue of the denial of the veteran's claim for 
service connection for hiatal hernia.

4. The veteran's VA Form 9 dated June 29, 1992, did not 
discuss any errors of fact or law regarding the denial of the 
claim for service connection for hiatal hernia.

5.  The veteran's headaches have not been shown to be related 
to his service-connected PTSD.

CONCLUSIONS OF LAW

1.  An adequate substantive appeal of the denial of the 
veteran's claim for service connection for hiatal hernia was 
not filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 
20.200, 20.202, 20.203 (2001).

2.  The veteran is not entitled to service connection for 
headaches as secondary to service-connected PTSD.  38 C.F.R § 
3.310(a) (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether the veteran perfected an appeal of a denial of 
service connection for hiatal hernia.

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  
The final regulations implementing the VCAA were published on 
August 29, 2001.

In this case, there is no issue as to substantial 
completeness of the application or notice of the requirements 
to substantiate the claim or assistance in obtaining evidence 
to support the claim.  On the contrary, the issue in this 
case is whether an appeal has been perfected in order to 
confer jurisdiction on the Board to consider the claim.

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99.  The initial question that must be 
resolved is whether the Board has jurisdiction to consider 
the foregoing issue.

In November 2001, the veteran was given notice that the Board 
was going to consider whether the substantive appeal 
submitted in June 1992 was adequate to appeal the denial of 
his claim for service connection for hiatal hernia.  He was 
given an opportunity to request a hearing or present argument 
related to this issue.  See 38 C.F.R. § 20.203 (2001).  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf.  Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board's consideration of 
this issue does not violate the veteran's procedural rights.  
The November 2001 letter to the veteran provided him notice 
of the pertinent regulations, as well as notice of the 
Board's intent to consider the issue.  He was given 60 days 
to submit argument on this issue and provided an opportunity 
to request a hearing.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (2001).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202 (2001).  
The NOD and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.300 (2001).

After an NOD is filed, a SOC is to be prepared unless the 
benefit being sought is granted in full. 38 U.S.C.A. § 
7105(d)(1) (West 1991).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative. 38 C.F.R. § 19.30(a) (2001).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (2001).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2001).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (2001).  
To the extent feasible, the argument should be related to 
specific items in the SOC.  Id.  If the SOC addressed 
multiple issues, the appeal must either indicate that it is 
an appeal as to all issues, or it must specifically indicate 
which issues are being appealed.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
Id.  A determination of which a claimant is properly notified 
is final if an appeal is not perfected as prescribed by 38 
C.F.R. § 20.302. 38 C.F.R. § 20.1103 (2001).

The February 1992 rating decision denied the veteran's claim 
for service connection for hiatal hernia.  A timely NOD 
addressing this issue was received in April 1992 and an SOC 
was issued in May 1992.  The SOC notified the veteran that he 
should carefully read the instructions on the enclosed appeal 
form.  A VA Form 9 was received dated June 29, 1992.  There 
was no reference to the denial of the claim for service 
connection for hiatal hernia.  No correspondence was received 
after issuing the SOC within one year from notice of the 
decision that indicated any continued disagreement with the 
denial of the claim.

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2001); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, the 
veteran filed a VA Form 9 in June 1992 that did not indicate 
that he wanted to appeal the denial of the claim for service 
connection for hiatal hernia.  The veteran did not allege any 
error of law or fact regarding the denial of that claim.  An 
application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code. 38 U.S.C.A. § 7108 (West 1991).  In a letter to 
the Board, dated in December 2001, the veteran indicated that 
he wished to continue his appeal which was submitted on VA 
Form 9 dated 7-1-92.  He indicated that the conclusion by the 
Board that he did not appeal the denial of the claim for 
service connection for hiatal hernia may be correct or 
incorrect and that he did not have the form in his 
possession.  He indicated that he believed that other issues 
were appealed.  The veteran did not provide any additional 
argument regarding the adequacy of the substantive appeal 
with regard to the claim for service connection for hiatal 
hernia.  The Board concludes that there has not been an 
adequate appeal of the issue, so any purported appeal is not 
in conformity with the law.  Therefore, the appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.101(a), 20.200, and 20.202 (2001).


II.  Entitlement to service connection for headaches, claimed 
as secondary to the service-connected post-traumatic stress 
disorder.

The veteran seeks service connection for headaches, claimed 
to be due to his service-connected PTSD.  

At noted above, during the pendency of this appeal the VCAA 
was enacted.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

The RO has not had an opportunity to consider this new 
legislation with regard to the veteran's claim for service 
connection for headaches, claimed as secondary to the 
service-connected PTSD.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of his 
claim has been satisfied under the circumstances presented in 
this case.  The veteran has been provided a VA examination 
with regard to his claim.  The veteran has been specifically 
notified concerning what type of evidence is necessary with 
respect to his claim.  There is no indication of any 
additional records that the RO failed to obtain.  Further, he 
has been notified in the rating decisions, the statement of 
the case (SOC), supplemental statement of the case (SSOC) and 
associated notice letters, of the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decisions, SOC, SSOC and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  VA has satisfied its duties to inform 
and assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2001).

To establish service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of evidence 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). Moreover, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The record contain private medical records dated from June 
1987 to October 1996.  A November 1990 private outpatient 
treatment record shows that the veteran reported a history of 
headaches, blurred vision and memory problems.  It was 
indicated that a magnetic resonance imaging spectroscopy 
(MRI) of the head showed no acute abnormality.  It was noted 
that he continued to have headaches and had had multiple 
work-ups for this by different physicians with cardiac 
catheters, etc.  The examiner indicted that there was no 
neurological reason for the headaches found.  

VA records dated from September 1970 to November 1996 are 
contained in the claims file.  A November 1990 VA outpatient 
record shows that the veteran reported headaches and blurred 
vision for the previous 3 to 4 months status post MRI.  The 
assessment included chronic intermittent headaches.  A 
subsequent November 1990 VA outpatient record included an 
impression of improvement in headaches with deterioration in 
anginal control.

An November 1991 Report of VA Neurosurgical examination for 
rating purposes noted an injury to the left shoulder as 
reflected in the claims file.  The veteran reported headaches 
and left neck pain which was worse.  The impression was 
residuals of brachial plexus stretch left with C5 and C6 root 
involvement getting worse.

The veteran is service connected for PTSD and claims that 
headaches are caused by PTSD.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for headaches as secondary to service-
connected PTSD because there is no evidence, as opposed to 
the veteran's mere assertion, reflecting that headaches are 
related to the service-connected PTSD.  The medical evidence 
of record includes VA and private outpatient records and a 
report of VA examination.  While those records show that the 
veteran has complained of headaches and received treatment 
for headaches, there is no competent medical evidence of 
record which relates headaches to the service-connected PTSD.  
As noted above in the introduction, the veteran has made a 
separate claim for service connection for headaches secondary 
to the service-connected left shoulder disability which has 
been referred to the RO for initial adjudication.

The veteran has asserted that headaches are caused by his 
service-connected PTSD. As a layperson, the veteran is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  Thus, his 
statements regarding medical causation are not probative.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran's contentions have been considered.  However, the 
Board finds that they are not supported by the record.  
Following a full review of the record, it is clear that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for headaches as 
secondary to the service-connected PTSD.  The Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The veteran having failed to perfect an appeal, the claim for 
service connection for hiatal hernia is dismissed.

Service connection for headaches as secondary to the service-
connected PTSD is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

